Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 31, 2018.




                                        In The

                      Fourteenth Court of Appeals

                                  NO. 14-18-00587-CR



                         IN RE RAUL OLVERA, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1009434

                          MEMORANDUM OPINION

      On July 18, 2018, relator Raul Olvera filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel Chris Daniel, the District
Clerk of Harris County, to provide relator with a free transcript of his trial.
      We do not have jurisdiction to issue a writ of mandamus against the district
clerk because the clerk is not one of the parties specified in section 22.221(b) of the
Texas Government against whom we many issue a writ. See Tex. Gov't Code Ann.
§ 22.221(b). Nor is it necessary to issue a writ against the clerk to enforce our
appellate jurisdiction. See id. § 22.221(a).

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                        PER CURIAM

Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2